Citation Nr: 1638987	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-41 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.   Entitlement to an initial rating in excess of 30 percent for other specified trauma and related stressor (previously posttraumatic stress disorder).

2.   Entitlement to service connection for obstructive sleep apnea.

3.   Entitlement to service connection for back strain with scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1978 to November 1978, and from January 2004 to February 2005.  The Veteran also served in the Alabama National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of service connection for sleep apnea and low back strain with scoliosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's other specified trauma and related stressor  has been manifested by occupational and social impairment with the occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depressed mood, anxiety, and chronic sleep impairment, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for other specified trauma and related stressor are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not contended otherwise.

II.   Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Other Specified Trauma and Related Stressor

The Veteran contends that he is entitled to a higher disability rating for his other specified trauma and related stressor (formerly PTSD).  Specifically, the Veteran asserts that he often experiences moderate mood swings and his short-term memory is definitely affected by his other specified trauma.  Historically, his service-connected PTSD has been rated as 30 percent disabling since January 29, 2008.

Other specified trauma with related stressor is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

Facts

The Veteran's DD214 shows that he was awarded the Army Commendation Medal with Combat "V" during his service in Iraq.  

On VA examination in March 2008, the Veteran denied significant depression but reported feeling "run down" since returning from Iraq.  The Veteran reported good appetite, no crying spells, and no suicidal ideation.  The Veteran reported that in March 2008 he had been married 24 years to his only wife.  The Veteran described a great relationship between him, his wife, and his children.  The Veteran stated that he spends time with his brothers and he is also close to coworkers and friends at church.  The Veteran stated that he attends church on a regular basis and spends all of his time working.  The Veteran reported that he was having trouble with sleep maintenance prior to receiving a sleep apnea machine; however, even with the sleep apnea machine, the Veteran still experienced difficulty with sleep onset because he has trouble stopping troubling thoughts in order to sleep.  The Veteran reported feeling tired during the day.  The Veteran reported that he does not experience hallucinations, obsessive/ritualistic behavior, panic attacks, homicidal thoughts or suicidal thoughts, and he does not experience episodes of violence.  The Veteran stated that he has noticed a significant change in his patience/irritability since returning from Iraq.  Specifically, he stated that he wakes up screaming at his wife in the night and has nightmares 1-2 times per month.  The Veteran's wife reported that he is more socially withdrawn and that it takes a lot to truth people.  It was noted that the Veteran was employed full-time and worked 45-70 hours a week. 

In a statement submitted in March 2008, the Veteran stated that he argues with his wife and other family members, which is something that he very seldom did before he was deployed to Iraq.  The Veteran stated that he stays more to himself, has nightmares, and finds it hard to talk to people about his deployment.

On VA examination in May 2010, the Veteran stated that his relationship with his wife is "good, I think the world of her, she's always been there for me.  We sort of back each other up on everything.  We get along great, we have arguments but that's part of life, but we get alone great."  When asked about his children, the Veteran stated that they get along "great, the daughter lives with us, but I couldn't ask for better kids.  I love to be around them."  The Veteran reported that he lives close to his work friends and that he and his wife have couple friends they enjoy.  The Veteran stated that he enjoys fishing and working around the house.  He does yardwork and watches television, and he and his wife attend church.  The examiner noted that the Veteran does not have a history of suicide attempts and no history of violence/assault, additionally, the Veteran did not have homidical or suicidal thoughts.  The examiner noted that the Veteran experiences irritability, decreased concentration, sadness, hyperarousal, avoidance, sleep disruption, and re-experiences the trauma.  The examiner opined that the Veteran has PTSD signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during period of significant stress.  Examples of symptoms the Veteran experiences include concentration problems, chronic pains, worry and anxiety, irritability, sleep disruption, hyperarousal, avoidance and emotional numbing, and re-experiencing the trauma.  Day-to-day, the Veteran reported that his life was good, but when he starts to get stressed out, his symptoms increase. 

On VA examination in December 2015, the examiner stated that the Veteran's mental disorder diagnosis is other specified trauma and stressor related disorder.  The examiner stated that this is not a new condition but a more accurate characterization based on DSM-5 criteria of the anxiety disorder the Veteran is already service-connected for and there is no objective evidence of significant worsening of symptoms since the time of last examination.  The Veteran reported that he has not participated in any mental health treatment since 2011.  The Veteran stated that he is not sure why he stopped going to treatment but declined referral for mental health treatment during his VA examination.  The examiner noted that the Veteran is not currently prescribed any psychotropic medication.  The examiner opined that the Veteran experiences occupational and social impairment due to mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that he has social relationships through work and also has several friends he has had most of his life.  The Veteran stated that he enjoys hunting but later reported that he does not hunt as much as he used to because he does not like the loud noise.  The Veteran reported that he likes doing activities outside like yard work and gardening, he is involved with the VFW, and enjoys hanging out with friends.  The examiner noted that the Veteran continues to work as a machinist at the same company he has worked for 22 years.  The Veteran reported that his job was going pretty well.  He reported that the amount of work varies; sometimes he might not have anything to do for a couple of weeks and then might have too much work.  The Veteran reported working in a small shop with 6 people.  The Veteran stated that he might get in a mood where he does not want to be around people but did not report any significant occupational problems.  The Veteran reported that he can get distracted at times but does not happen often.  The examiner noted that the Veteran did not have any psychiatric hospitalizations since the last exam and also did not have any suicide attempts.  The examiner noted that the Veteran experiences depressed mood, anxiety, and chronic sleep impairment.  The Veteran denied any suicidal or homicidal ideation.  The Veteran described intermittent periods of feeling down and wanting to isolate but reported no prolonged periods of depression.  The Veteran reported that he worries about finances and work but does not find worry to be excessive or all consuming.  The Veteran reported that he can feel nervous at times on certain jobs but he does not have chronic problems with nervousness.  The Veteran stated that there are times at work when he feels like everything is closing in on him and he will have to take a break and go smoke a cigarette.  The Veteran stated that he does not like being around a lot of people.  

Following a review of the relevant evidence of record, which includes VA examinations dated March 2008, May 2010, and December 2015, as well as the Veteran's own statements, the Board concludes that the Veteran is not entitled to a rating in excess of 30 percent for his other specified trauma and related stressor.  In this regard, the Board finds that, for the entire appeal period, such disability has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depressed mood, anxiety, irritability, and chronic sleep impairment, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's episodic depression, sleep disturbances, irritability, and episodic concentration difficulties he experiences at work are contemplated in his current 30 percent rating.  

As indicated previously, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Based on the evidence of record, the Board finds that the Veteran's other specified trauma and related stressor does not result in occupational and social impairment with reduced reliability and productivity.  With respect to the symptoms noted to be indicative of a 50 percent rating, specifically, that the Veteran has a hard time understanding simple concepts at work, the Board notes that the Veteran stated that this does not happen often, and his judgment was consistently found to be good.  Likewise, there is no evidence of impaired abstract thinking.  His speech was consistently found to be goal-directed and logical.  While the Veteran's affect has been variously described as appropriate, mildly constricted, normal, it has not been noted to be flattened.  Additionally, there is no evidence, and the Veteran has not asserted, that he experiences panic attacks.  While the Veteran was noted to have mildly impaired recent memory on VA examination in March 2008, the Veteran was noted to have normal memory on VA examination in May 2010.  Additionally, there is no indication that he has impairment of long-term memory.  The Board additionally notes that throughout the appeal period, the Veteran has reported that he did not experience suicidal or homicidal ideation.  Therefore, as discussed below, the Board finds that, despite his reported memory issues, the Veteran's other specified trauma and related stressor symptomatology on the whole does not more nearly approximate a 50 percent rating. 

Furthermore, the record establishes that the Veteran has been able to establish and maintain effective relationships.  The Veteran has been married to his first wife for 33 years, he has a good relationship with his children, and has even been raising his two great nephews for the past 3 1/2 years.  Although the Veteran reported that he sometimes becomes angry and yells at his wife, he reported during VA examination in May 2010 that he is especially close with his wife and kids. 

Furthermore, the record establishes that the Veteran has social relationships through work and continues to be employed by the same company he has been for the past 22 years.  The evidence of record does not suggest that the Veteran's service-connected other specified trauma and related stressor impairs his occupational functioning.  Therefore, the Board finds that the Veteran's other specified trauma and related stressor symptomatology does not result in occupational impairment with reduced reliability and productivity.

While difficulty understanding complex commands are considered in the rating criteria for higher evaluations, the Board finds that this symptom as noted during this period is not of such a severity or frequency so as to more nearly approximate a higher rating.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to an initial rating in excess of 30 percent. 

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include sleep disturbances, irritability, episodic concentration difficulties.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

Moreover, the Board finds that, during such time period, the Veteran's other specified trauma and related stressor symptomatology, described above, does not more nearly approximate a 70 or 100 percent rating.  Specifically, the evidence does not suggest that the Veteran has occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or, total occupational and social impairment.  In this regard, the evidence fails to demonstrate primarily such symptomatology as flattened affect; impaired speech; panic attacks; difficulty understanding complex commands; impairment of judgment, or abstract thinking; obsessional rituals; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place.  Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his other specified trauma and related stressor. 

The Board has considered whether a staged rating under Hart, supra, is appropriate for the Veteran's service-connected other specified trauma and related stressor; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has additionally considered whether a total disability based on individual unemployability (TDIU) is warranted in this instance.  As the Veteran is currently employed, TDIU is not for consideration.  


ORDER

Entitlement to an initial rating in excess of 30 percent for other specified trauma and related stressor is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is following and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Under McCledon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).

With regard to obstructive sleep apnea, the Board notes that the Veteran has a current diagnosis, as evidenced by private treatment records dated October 2007.  The post-service treatment records indicate that the Veteran complained of snoring for 3-5 years prior, and experienced problems falling asleep, and daytime sleepiness.  In a statement dated December 2008, the Veteran's wife indicated that when the Veteran returned from deployment in Iraq, she noticed that his sleeping habits had gotten worse.  The Veteran's wife stated that her husband always snored but upon his return from deployment, he would stop breathing in the middle of the night and she would have to wake him up so he would start breathing again.  As there is a current diagnosis, evidence that an event occurred in service, and an indication that the diagnosis may be associated with the Veteran's service, the Board finds that a VA examination is necessary.

With regard to back strain with scoliosis, the Board notes that private treatment records from October 2005 show a diagnosis of degenerative disc disease of the L5-S1, mild.  On VA examination in June 2008, the examiner diagnosed lumbar strain with scoliosis.  Degenerative disc disease was not found.  Therefore, the first element of McClendon is met.  With regard to evidence that an event, injury, or disease occurred in service, the Board notes that the Veteran has provided a statement from a solider in his section while he was deployed in Iraq.  In the statement, the solider stated that the Veteran started experiencing back pain early on during his employment with wearing armored vests.  The solider stated that the Veteran went to the medic on several occasions for back pain.  Additionally, the Veteran's wife has stated that the Veteran started complaining of back pain upon his return from Iraq in 2005.  As there is an indication that the Veteran's back strain with scoliosis may be associated with the Veteran's service, the Board finds that a VA examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain any outstanding VA and private treatment records related to the Veteran's sleep apnea and back strain with scoliosis. 

2.   Schedule the Veteran for a VA examination for his sleep apnea.

The examiner should provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's obstructive sleep apnea had its onset in service or is otherwise related to service. 

The examiner is asked to consider statements made by the Veteran's wife which indicate that the Veteran has always snored but when he got home from deployment in Iraq, he would stop breathing in the middle of the night and she would have to wake him up in order for him to start breathing again.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of the Veteran's medical history and should include consideration of his lay statements.

3.   Schedule the Veteran for a VA examination for his low back strain and scoliosis.  The examiner is requested to provide an opinion as to the following questions:

a. Whether it is at least as likely as not that the Veteran's diagnosed degenerative disc disease had its onset in service or is otherwise related to the Veteran's service.

b. Is the Veteran's upper lumbar spine scoliosis congenital or acquired?

c. If the Veteran's upper lumbar spine scoliosis is congenital, is the scoliosis a defect or disease?

d. Generally, is the condition of upper lumbar spine scoliosis capable of worsening over time?

e. If the Veteran's upper lumbar spine scoliosis is CONGENITAL DEFECT, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from additional disability due to aggravation of the defect during service because of a superimposed disease or injury?

f. If the Veteran's upper lumbar spine scoliosis is a CONGENITAL DISEASE, is it clear and unmistakable that the Veteran entered service with pre-existing scoliosis?  If YES, is it clear and unmistakable that the Veteran's pre-existing scoliosis WAS NOT aggravated beyond the natural progress of the disorder during his service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition. 

g. If the Veteran's upper lumbar spine scoliosis is an ACQUIRED disorder, is it at least as likely as not (50 percent or greater probability) that the disorder is related to the Veteran's service?

h. For the Veteran's lumbar spine disorder, is it at least as likely as not (50 percent of greater probability) that the Veteran's diagnosed degenerative disc disease is caused by OR aggravated by his upper lumbar spine scoliosis?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.   Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


